UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4574


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANDRE JERYANN JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:06-cr-00117-FDW-1)


Submitted:   January 27, 2014              Decided:   February 12, 2014


Before KING and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Henderson Hill, Director, Elizabeth A. Blackwood, Ann Hester,
FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC., Charlotte,
North Carolina, for Appellant.     Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Andre Jeryann Jones pled guilty in 2006 to being a

felon in possession of a firearm and was sentenced to seventy

months’ imprisonment.             He began his term of supervised release

on April 12, 2012.             In May 2013, Jones’ probation officer filed

a   petition   to    revoke       his    supervised      release,   alleging      three

violations.         At    the    hearing,    Jones       admitted   to   one    of     the

violations     —     testing       positive       for     marijuana,     a     Grade    C

violation.          The       district    court    revoked      Jones’       supervised

release.

           With a criminal history category of VI, Jones’ Policy

Statement range was eight to fourteen months’ imprisonment.                            See

U.S. Sentencing Guidelines Manual (USSG) § 7B1.4(a) (2012).                            The

statutory maximum was twenty-four months’ imprisonment.                          See 18

U.S.C. §       3583(e)(3) (2012).               The court imposed a ten-month

term,   followed         by   twenty-four       months    of   supervised      release.

Jones noted a timely appeal.               Jones’ attorney has filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967), in

which he asserts that there are no meritorious issues for appeal

but questioning whether Jones’ sentence is plainly unreasonable.

Although advised of his right to file a supplemental pro se

brief, Jones has not done so.

           The district court has broad discretion to impose a

sentence upon revoking a defendant’s supervised release.                         United

                                            2
States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                            We will

affirm a sentence imposed after revocation of supervised release

if it is within the governing statutory range and not plainly

unreasonable.          United States v. Crudup, 461 F.3d 433, 439–40

(4th Cir. 2006).             Before determining whether the sentence is

“plainly      unreasonable”          we     must      decide           whether     it     is

unreasonable.      Id. at 438.            In doing so, the court “follow[s]

generally the procedural and substantive considerations” used in

reviewing original sentences.              Id.

            A sentence or revocation is procedurally reasonable if

the    district    court       has      considered         the    policy     statements

contained   in    Chapter      7   of     the    Sentencing      Guidelines       and    the

applicable 18 U.S.C. § 3553(a) (2012) factors, Crudup, 461 F.3d

at 440, and has adequately explained the sentence chosen, though

it need not explain the sentence in as much detail as when

imposing the original sentence.                  Thompson, 595 F.3d at 547.                A

sentence    is    substantively         reasonable     if        the    district     court

states a proper basis for its imposition of a sentence up to the

statutory     maximum.         Crudup, 461 F.3d    at     440.      If,        after

considering      the    above,     the     appeals    court        decides       that    the

sentence is not unreasonable, it should affirm.                         Id. at 439.        In

this initial inquiry, the court takes a more deferential posture

concerning issues of fact and the exercise of discretion than it

does   applying        the    reasonableness        review       to     post-conviction

                                            3
Guidelines sentences.               United States v. Moulden, 478 F.3d 652,

656 (4th Cir. 2007).                Only if this court finds the sentence

unreasonable must the court decide whether it is “plainly” so.

Id. at 657.

              We find that Jones’ sentence is not unreasonable.                          A

review       of    the    record     establishes      that     the     district     court

considered the advisory Policy Statement range and took into

account specific § 3553(a) factors (e.g., need for deterrence,

nature       and    circumstances         of   the   offense,       and   history     and

characteristics          of   the    defendant)      in    determining        the   proper

sentence.           Accordingly,       we      conclude     that     Jones’    ten-month

revocation sentence was not unreasonable, nor was it plainly so.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the revocation of Jones’ supervised release

and    his    sentence.        This    court       requires    that    counsel      inform

Jones, in writing, of the right to petition the Supreme Court of

the United States for further review.                      If Jones requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                        Counsel’s motion must

state that a copy thereof was served on Jones.                        We dispense with

oral    argument         because    the     facts    and    legal     contentions     are



                                               4
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                 AFFIRMED




                                     5